Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections

1.	Claim 10 is objected to because of the following informalities:  
a.	Claim 10 asserts a second wall  without first asserting a first wall
Appropriate correction is required.

Claim Rejections - 35 USC § 112

2.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Per claim 13, it is not clear how the connectors are arranged along a first direction parallel to the first substrate and a second direction parallel to the first substrate and crossing the first direction, for examining purposes, Examiner asserts that the connectors are arranged along a first direction parallel to the first substrate and inserted into the first substrate along a second direction perpendicular to the first substrate and crossing the first direction. 

Claim Rejections - 35 USC § 102

3.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being 	anticipated by Kagawa et al. US2011/0199748 interpretation 1.

	Per claim 1 Kagawa et al. teaches a semiconductor storage device (1, see fig.9-10; [0024]-[0025]), comprising: a housing (6 & 8, see fig.9-10); a first substrate (4, see fig.9-10, “middle PCB 4”) in the housing (see fig.4), one or more first electronic components (5) being mounted on the first substrate (see fig.9-10); a plurality of heat radiating plates (9 & 4; [0030], “top PCB radiates heat”) arranged in the housing above the first substrate along a thickness direction of the first substrate (see fig.9-10); and one or more connectors (10) that connect the first substrate (4, “see fig.9-10, “middle portion of 4”) and the plurality of heat radiating plates (9 & top PCB 4, see fig.9-10).  
	Per claim 18 Kagawa et al. teaches the semiconductor storage device according to claim 1, further comprising: a second substrate (4, see fig.9-10, “bottom portion of 4”) disposed below the first substrate in the housing (see fig.9-10) and on which one or more third electronic components (5) are mounted, wherein a minimum distance between the first electronic components and the housing is larger than a minimum distance between the third electronic components and the housing (see fig.10, “the distance between the electronic components on the first substrate, (i.e. middle PCB 4) and the top portion of the housing 8 or the bottom portion of the housing 6 is larger than the minimum distance between the third electronic components (i.e. components on the bottom PCB 4) as shown in fig.9-10).  
	Per claim 19 Kagawa et al. teaches the semiconductor storage device according to claim 18, wherein the first and third electronic components are NAND memories (5; [0026], [0070]).   

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated 	by Kagawa et al. US2011/0199748 interpretation 2.

	Per claim 1 Kagawa et al. teaches a semiconductor storage device (1, see fig.3-4; [0024]-[0025]), comprising: a housing (6 & 8, see fig.3-4); a first substrate (4, see fig.3, “bottom PCB 4”) in the housing (see fig.3-4), one or more first electronic components (5A,B.C) being mounted on the first substrate (see fig.3); a plurality of heat radiating plates (9 and top PCB 4; [0030]) arranged in the housing above the first substrate along a thickness direction of the first substrate (see fig.3-4); and one or more connectors (10, 12 and/or 14) that connect the first substrate (4) and the plurality of heat radiating plates (9, see fig.3-4, “12 & 14 thermally connect the substrate to the radiating plate”).  
	Per claim 2 Kagawa et al.  teaches the semiconductor storage device according to claim 1, wherein one of the connectors (12a) contacts one of the first electronic components (5A,B,C, “see fig.3)).  
	Per claim 3 Kagawa et al. teaches the semiconductor storage device according to claim 2, wherein the connectors (12a) contact the respective first electronic components (see fig.3).  

Claim(s) 1, 4-8, 10-13 & 20 is/are rejected under 35 U.S.C. 102(a)(1) as being 	anticipated by Suzuki US2018/0242469.

	Per claim 1 Suzuki teaches a semiconductor storage device (1, [0003], [0026]-[0027]), comprising: a housing (10, see fig.1); a first substrate (21A, see fig.2-5) in the housing ([0036], see fig.2-5), one or more first electronic components (23a; [0037]) being mounted on the first substrate (see fig.2-5; [0037]); a plurality of heat radiating plates (22A,B; [0084]) arranged in the housing above the first substrate along a thickness direction of the first substrate (see fig.2-5); and one or more connectors (141 and/or 142, see fig.1-4) that connect the first substrate (21A) and the plurality of heat radiating plates (22A,B, see fig.1, 3-4; [0031], [0043] & [0055]).  
	Per claim 4 Suzuki teaches the semiconductor storage device according to claim 1, wherein the connectors (141 and/or 142) contact the housing (10, see fig.1-4).  
	Per claim 5 Suzuki teaches the semiconductor storage device according to claim 4, wherein the housing includes a first wall (111) facing the first substrate (21A) and contacting the connectors (see fig.1-4).  
	Per claim 6 Suzuki teaches the semiconductor storage device according to claim 5, wherein the connectors (142) connect the first wall (111), the heat radiating plates (22A,B), and the first substrate (21A).  
	Per claim 7 Suzuki teaches the semiconductor storage device according to claim 1, wherein the housing (10) includes a first wall (121, see fig.2) facing the first substrate (21A), and the heat radiating plates (22A,B) are disposed between the first substrate and the first wall (see fig.2-5).  
	Per claim 8 Suzuki teaches the semiconductor storage device according to claim 7, further comprising: one or more second electronic components (23d) arranged on the first substrate and having a greater height than the first electronic components with respect to the first substrate (21A, see fig.2 & 4).  
	Per claim 10 Suzuki teaches the semiconductor storage device according to claim 1, wherein the housing (10) includes a second wall (122, see fig.1-3, “left side”) that is parallel to the thickness direction and includes one or more first communication holes (123, see fig.1-3).  
	Per claim 11 Suzuki teaches the semiconductor storage device according to claim 10, wherein the housing includes a third wall (122, see fig.1-3, “right side”) that faces the second wall and includes one or more second communication holes (123, see fig.2).  
	Per claim 12 Suzuki teaches the semiconductor storage device according claim 11, wherein the heat radiating plates (22A,B) are located between the first and second communication holes (see fig.2).  
	Per claim 13 Suzuki teaches the semiconductor storage device according to claim 10, wherein the connectors are arranged along a first direction parallel to the first substrate and a second direction parallel to the first substrate and crossing the first direction (fig.3).  
	Per claim 20 Suzuki teaches a semiconductor storage device (1, [0003], [0026]-[0027]), comprising: a housing (10, see fig.1); a substrate (21A, see fig.2-5) disposed in the housing ([0036], fig.2-5), one or more first electronic components (23a; [0037]) being mounted on the substrate (see fig.2-5; [0037]); one or more heat radiating plates (22A,B; [0084]) arranged in the housing along a thickness direction of the substrate above the substrate (see fig.2-5); and one or more connectors (141 and/or 142, see fig.1-4) connecting the first electronic components and the heat radiating plates (see fig.1, 3-4; [0031], [0043] & [0055]).

	Claim Rejections - 35 USC § 103

4.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable 	over Suzuki US2018/0242469 in view of Kagawa et al. US2011/0199748.

	Per claim 14 Suzuki teaches the semiconductor storage device according to claim 1, 
	Suzuki does not explicitly teach wherein each of the connectors includes one or more spacers interposed between two of the heat radiating plates that are adjacent to each other in the thickness direction.  
	Kagawa et al. however discloses wherein each of the connectors (10, 12 and/or 14) includes one or more spacers (7, see fig.4, 9-10, “the protrusion or extended portion on 9 is the spacer”) interposed between two of the heat radiating plates (9; [0030], see fig.4, 9-10, “the flat horizontal portions of 9 are the radiating plates”) that are adjacent to each other in the thickness direction (see fig.9-10).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have spacers interposed between two of the heat radiating plates as taught by Kagawa et al. in the semiconductor storage of Suzuki, because they creates gaps which enhances cooling and electrical insulation between the PCBs.
	Per claim 15 Suzuki in view of Kagawa et al. teaches the semiconductor storage device according to claim 14, wherein each of the connectors (10) includes a pin (see fig.9-10, “extended or longer portion of screw 10”) that penetrates the heat radiating plates (9) and the spacers (7) and holds the heat radiating plates and the spacers together (see fig.10).  
	Per claim 16 Suzuki in view of Kagawa et al. teaches the semiconductor storage device according to claim 15, wherein the pin is fixed to the housing (see fig.10).  
	Per claim 17 Suzuki in view of teaches the semiconductor storage device according to claim 14, 
	Suzuki does not explicitly teach wherein the connectors include a heat conductor that is interposed between the first substrate and one of the heat radiating plates located closest to the first substrate, the heat conductor having more elasticity than the spacers.  
	Kagawa et al. however discloses wherein the connectors (14) include a heat conductor (13; [0034])) that is interposed between the first substrate (4A, see fig.3) and one of the heat radiating plates (9) located closest to the first substrate, the heat conductor (13) having more elasticity than the spacers (7, [0034], “13 has flexibility (elasticity) and is a flat rectangular sheet “, [0040], “7 forms part of the housing, therefore it is less elastic”).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a connector include a heat conductor interposed between the first substrate as taught by Kagawa et al. in the semi-conductor storage of Suzuki because it enhances the thermal dissipation of heat from the electronic component, thus ensuring better operation of the semiconductor storage device. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable 	over 	Suzuki US2018/0242469 in view of Suzuki US2018/0270991.

	Per claim 9 Suzuki teaches the semiconductor storage device according to claim 8, and heat radiating plates (22A,B)
	Suzuki does not explicitly teach wherein the heat radiating plates are disposed at heights lower than the height of the second electronic components.  
	Suzuki 0091 however discloses wherein the frames (12 & 14, “Examiner notes that the framers of Suzuki 0091 can be replaced with thin the spacers of Suzuki”) are disposed at heights lower than the height of the second electronic components (19, see fig.4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to dispose the heat radiating plates (i.e. spacers 22A,B) of Suzuki at lower heights than the second electronic component, as taught by Suzuki 0091 because it ensures proper air flow through the bigger second electronic, thus ensuring proper heat dissipation within the housing. 
	
	
Email Communication

5.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Lim et al. US2014/0022733 discloses a storage device includes: a first semiconductor device mounted on a substrate; a housing accommodating the substrate, with the substrate fixed on a first fixing unit that is coupled to a first surface of the housing; and a first thermal conductive plate disposed between the first semiconductor device and the housing, with the first thermal conductive plate thermally connected to the housing.
	Ishii US2011/0199747 discloses storage device an electronic apparatus includes a first board, a second board facing the first board, a cover facing the second board from a side opposite to the first board, a first fixing portion attached to the first board and the cover, and a second fixing portion attached to the first board and the second board.
	Harashima et al. US2012/0250279 a storage device includes a housing, a circuit board, and a module. The circuit board is located in the housing, and includes a first surface and a second surface located opposite the first surface. The module is provided on at least one of the first surface and the second surface of the circuit board. 
	Applicants are directed to consider additional pertinent prior are included on the Notice of References Cited (PTOL 892) attached herewith. The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A MATEY/Examiner, Art Unit 2835